IN THE SUPREME COURT OF THE STATE OF NEVADA


LIBORIUS AGWARA,                                      No. 83614
                        Appellant,
             vs.
KING UMOREN; AND DANIEL
MARKS,                                                     FILED
                 Respondents.
                                                           JAN 1 9 2022
                                                         ELIZABErti BROM
                                                      CLERK OF,RpPRINE COURT
                                                      BY   6DEPUTY
                                                              •1
                                                                6-CLA
                                                                    EVV




                     ORDER DISMISSING APPEAL
           This is an appeal from an order granting a motion to vacate an
order to pay attorney's lien. Eighth Judicial District Court, Family Court
Division. Clark County; Mary D. Perry, Judge.
           Review of the documents transmitted to this court by the
district court pursuant to NRAP 3(g) reveals a jurisdictional defect.
Specifically, appellant does not have standing to appeal. NRAP 3A(a)
(allowing an appeal by an aggrieved party). "[A]n attorney representing a
client in a case is not a party to the action and does not have standing to
appeal" from a district court order adjudicating an attorney lien in that
litigation. Albert D. Massi, Ltd. u. Bellmyre, 111 Nev. 1520, 1521, 908 P.2d
705, 706 (1995). Accordingly, this court lacks jurisdiction, and
            ORDERS this appeal DISMISSED.'



                            LIZE44m)
                        Silver




Cadish
         6*,
cc:   Hon. Mary D. Perry, District Judge, Family Court Division
      Law Offices of Libo Agwara, Ltd.
      Law Office of Daniel Marks
      King Umoren
      Eighth District Court Clerk




      'Appellant's motion for an extension of time to file an opposition to
the motion to dismiss is granted. The opposition was filed on January 7,
2022, and a reply was filed on January 12, 2022. The motion to dismiss is
denied as moot.




                                      9